
	

113 HR 5702 IH: Ambassador Ebenezer D. Bassett Commemorative Stamp Act
U.S. House of Representatives
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5702
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2014
			Ms. DeLauro introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To provide for the issuance of a commemorative postage stamp in honor of Ebenezer D. Bassett, the
			 first African-American diplomat.
	
	
		1.Short titleThis Act may be cited as the Ambassador Ebenezer D. Bassett Commemorative Stamp Act.
		2.Ebenezer D. Bassett commemorative postage stamp
			(a)IssuanceThe Postmaster General shall issue a commemorative postage stamp in honor of Ebenezer D. Bassett.
			(b)RequirementsSuch stamp shall—
				(1)be issued in the denomination used for first class mail up to one ounce in weight;
				(2)bear such designs as the Postmaster General shall determine; and
				(3)be placed on sale as soon as practicable after the date of the enactment of this section and shall
			 be sold for such period thereafter as the Postmaster General shall
			 determine.
				
